department of the treasury 201r1r tax_exempt_and_government_entities_division internal_revenue_service washington d c jan u i l xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxkxaxxx legend taxpayer a xxxxxxxxxxxxx ira x account b xxxxxxxxxxxxx xxxxxxxxxxxxx company c xxxxxxxxxxxxx financial_institution d xxxxxxxxxxxxx amount e xxxxxxxxxxxxx individual m xxxxxxxxxxxxxx dear xxxxxxxxxxxx this letter is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution totaling amount e from ira x on april taxpayer a asserts that her failure to accomplish a rollover of amount e within the 60-day period prescribed by sec_408 of the code was due to an error committed by a representative of company c taxpayer a has ira x with financial_institution d taxpayer a also has account b a personal checking account with financial_institution d taxpayer a represents that on april she called her financial advisor individual m to move amount e from account b to her personal checking account taxpayer a further represents that she makes these types of transfers on a fairly frequent basis as she holds multiple accounts with financial_institution d taxpayer a represents that she assumed that her request to transfer amount e from account b to her personal checking account was processed properly as all other requests in the past however on april 1099-r taxpayer a became aware that amount e had been made erroneously distributed from ira x upon receipt of form taxpayer a immediately contacted her financial advisor individual m of company c who confirmed that the transaction was done in error in a letter dated april a representative of company c _ individual m acknowledges that an error was committed by based on the foregoing facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to amount e sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to an error committed by a representative of company c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e from ira x taxpayer a is granted a period of days from the issuance of this letter to contribute amount e requirements of code sec_408 except the 60-day requirement are met into a rollover roth_ira provided all other with respect to such contribution the contribution of amount e will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions concerning this ruling please contact xxxxxxxxxx xxxxxxxxxxxx at xxxxxxxxxxxxxx all correspondence should be addressed to se t ep ra t3 sincerely yours ad _ p las carolyn e zimmerman acting manager employee_plans technical group p ig enclosures deleted copy of letter_ruling notice of intention to disclose
